Citation Nr: 0432438	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  99-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for 
bronchiectasis, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
sinusitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from February 1953 to 
October 1953.  He was medically discharged due to saccular 
bronchiectasis, noted as being the result of a respiratory 
condition that existed prior to service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied increased ratings for 
service-connected bronchiectasis and chronic sinusitis, both 
currently rated as 10 percent disabling. 


FINDINGS OF FACT

1.  Appellant has current service connection for sinusitis 
and bronchiectasis, both rated as 10 percent disabling 
effective November 1953.  These ratings are protected from 
reduction.

2.  Appellant submitted the instant claim for increased 
rating in March 1997.

3.  Appellant was, most recently, unable to provide an 
interpretable Pulmonary Function Test due to a nonservice-
connected respiratory muscle dysfunction.  

4.  Appellant's service-connected bronchiectasis is not 
currently manifested by incapacitating episodes of infection 
of two to three weeks total duration per year, or daily 
productive cough with sputum associated with anorexia, weight 
loss, and frank hemoptysis and requiring antibiotic usage 
almost continuously.

5.  Appellant's service-connected sinusitis is not currently 
manifested by 
three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting. 


CONCLUSIONS OF LAW

1.  Schedular criteria for a rating in excess of 10 percent 
for bronchiectasis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.97, Diagnostic Code 6601 (2004).

2.  Schedular criteria for a rating in excess of 10 percent 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.97, Diagnostic Codes 6510 through 6514 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased disability rating was received in March 1997.  The 
original rating decision of November 1997, the Statement of 
the Case (SOC) in April 1999, and Supplemental Statement of 
the Case (SSOC) in March 2004 all listed the evidence on file 
that had been considered in formulation of the decision.  RO 
also sent appellant VCAA duty-to-assist letters in June 2002 
and March 2004, after enactment of the VCAA and during the 
pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to determine the current severity of his 
symptoms.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The veteran's service and post-service medical records are on 
file.  Appellant was granted service connection for 
bronchiectasis, 10 percent disabling, in a rating decision 
dated April 1954.  Subsequently service connection for 
sinusitis was granted and a 10 percent rating was assigned 
effective the same date.  Those ratings are protected from 
reduction.

Appellant underwent VA laser surgery for removal of a bladder 
stone in March 1997.  The pulmonary examination conducted in 
conjunction with his admission noted that the lungs were 
clear, and there is no mention of current sinus symptoms.
 
Appellant filed the instant request for increased rating in 
March 1997. 

Appellant underwent a VA Pulmonary Function Test (PFT) in May 
1997 that noted the following significant readings: forced 
expiratory volume in one second (FEV-1) was 86 percent 
predicted pre-bronchodilator and 68 percent predicted post-
bronchodilator; the ratio of FEV-1 to forced vital capacity 
(FEV1/FVC) was 90 percent predicted pre-bronchodilator and 86 
percent predicted post-bronchodilator; diffusion capacity of 
the lung for carbon monoxide by the single-breath method 
(DLCO SB) was 76 percent predicted.  However, the PFT was 
deemed to be "technically unsatisfactory" and 
uninterpretable due to inconsistent efforts.  

Appellant underwent a general VA medical examination in May 
1997 that noted no current chronic cough, current rare 
wheezing, and current shortness of breath after two flights.  
Appellant underwent a VA nose and throat (pulmonary) 
examination in May 1997 that noted current complaint of 
intermittent acute sinusitis with nasal discharge, 
congestion, and maxillary headaches, as well as otiologic-
related symptoms with changes in hearing and possible 
Eustachian tube abnormalities; the examiner found negative 
interference with breathing space, maxillary headaches 
associated with chronic sinusitis, and purulent discharge 
only associated with acute sinus infection.  Appellant was 
noted to have allergic attacks throughout the year, with 
associated sinus infection.     

Appellant's service representative submitted a Notice of 
Disagreement (NOD) on appellant's behalf in March 1998, 
asserting that the schedular criteria for a rating of 30 
percent for bronchiectasis were satisfied in the VA PFT in 
May 1997 by a FEV-1 percentage of 68 percent.  The NOD also 
contends that criteria for a higher evaluation for sinusitis 
are satisfied by appellant's complaints of nasal discharge, 
congestion, maxillary headaches, and hearing changes.

Appellant submitted a letter in April 1998 that asserts he 
had complaints of tinnitus, which he contends is consequent 
to his sinus condition.  In support, appellant enclosed a 
September 1980 letter from Dr. R.A.H., a physician in private 
practice, stating that appellant had complained of 
intermittent tinnitus.  Dr. R.A.H. suspected the presence of 
a left cerebello-pontine angle lesion, but that hypothesis 
was disproved by a subsequent posterior fossa myelogram.  The 
correspondence from Dr. R.A.H. does not confirm the presence 
of tinnitus or refer to appellant's sinus condition.

Appellant had a VA PFT in December 1998, which was 
significant for the following observations: FEV-1 of 70 
percent predicted pre-bronchodilator and 65 post-
bronchodilator, and FEV-1/FVC of 91 percent predicted pre-
bronchodilator and 90 percent predicted post-bronchodilator.  
There are no diffusion observations, so there is no result 
for DLCO (SB).  

Appellant underwent a VA PFT in March 1999, which was 
significant for the following observations: FEV-1 of 48 
percent predicted pre-bronchodilator and 51 percent predicted 
post-bronchodilator, FAV1/FVC of 91 percent predicted pre-
bronchodilator and 96 percent predicted post-bronchodilator.  
Again, there was no observation for DLCO (SB).  The 
interpreter's impression was that appellant was unable to 
perform good forced maneuvers probably because of muscular 
weakness (history of polio).  The picture was most likely 
consistent with restrictive physiology secondary to 
neuromuscular causes.

Appellant submitted a letter dated April 1999 asserting that 
his medication for breathing disability had increased to 
using an aerosol inhaler four times per day.  He also stated 
that the sinusitis had increased in severity to the point 
where he is now using two different medications daily plus a 
third medication on an as-needed basis.

Appellant submitted a VA Form in June 1999.  He enclosed a VA 
PFT conducted in June 1999 that recorded the following 
significant observations: FEV-1 of 46 percent predicted pre-
bronchodilator; FEV1/FVC of 80 percent predicted pre-
bronchodilaroioinhaler.  Post-bronchodilator results were not 
reported, and there was no observation for DLCO (SB).  The 
interpreter's impression was moderately reduced vital 
capacity due to restrictive dysfunction, and possible 
obstruction as well.  Severe muscle weakness largely 
accounted for decreased vital capacity.

The file contains treatment records from New York VA Medical 
Center (VAMC) and VA Outpatient Clinic New York (VAOPC) for 
the period March 1997 to April 1999.  There is no indication 
that appellant sought treatment for a respiratory or sinus 
complaint during that time.

Appellant had a CT scan of the thorax in May 1999, which 
showed no signs of bronchiectasis.

A VA Pulmonary Clinic note dated June 1999 records that 
appellant's PFTs were unreliable, even when conducted 
repetitively; however, appellant subjectively appeared to be 
improving.

A VA Ear-Nose-Throat (ENT) Clinic note of September 1999 
shows that appellant complained of coughing up mucous, 
although he denied nasal purulence and asserted that facial 
pain had improved.   

A VA Pulmonary Clinic note dated December 1999 records that 
appellant complained of shortness of breath of several weeks 
duration, which was treated by an adjustment of medications.

A VA ENT Clinic note dated March 2000 shows that appellant 
was doing well on his current medications.  He complained of 
coughing up mucous, but denied nasal purulence and appeared 
to be experiencing improvement in facial pain.
 
A VA Pulmonary Clinic note dated April 2000 shows appellant's 
shortness of breath was attributed to his bulbar polio.  
Appellant complained of increasing shortness of breath.  

A VA clinical note shows appellant had a PFT in May 2000.  
The interpreter's note states that spirometry is impossible 
to interpret due to poor patient effort; other studies were 
within normal limits.  A subsequent Pulmonary Clinic note in 
June 2000 notes that appellant's symptoms (increasing 
shortness of breath over recent weeks) was suggestive of 
worsening of the bulbar polio and associated lax upper airway 
muscles; the lung is not the problem, given that arterial 
blood gas (ABG) tests showed normal partial pressure carbon 
dioxide (PCO2) /bicarbonate (HCO3) and partial pressure 
oxygen PO2).

Appellant had a VA CT scan of the head in September 2001, 
which showed that the visualized orbits, paranasal sinuses, 
mastoid air cells, and intracranial vessels were all normal.

A VA Pulmonary Clinic noted dated October 2001 shows 
appellant had a current exercise tolerance of 50 blocks, no 
cough, shortness of breath 2-3 times per week when walking 
uphill, and no new complaints.  The entry also notes that 
appellant had repeatedly failed to produce an interpretable 
PFT.

Appellant had a VA PFT in July 2002.  The interpreter noted 
that appellant was unable to perform flow-volume studies, and 
that maximum inspiratory pressure (MIP) and maximal 
expiratory pressure (MEP) were very low, indicating muscle 
weakness.  The impression was possible respiratory muscle 
dysfunction.

Appellant had a VA respiratory medical examination in July 
2002.  The examiner reviewed appellant's medical records.  
The examiner noted that appellant currently exhibited a 
productive cough, daily sputum, and no hemoptysis or 
anorexia.  Appellant was noted to exhibit dyspnea on exertion 
after 2-3 blocks and to have wheezing attacks on a weekly 
basis.  There was no evidence of cor pulmonale and no 
evidence of restrictive disease.  The examiner's impression 
was that appellant was unable to perform flow volume studies, 
and that appellant possibly had a respiratory muscle 
dysfunction.

Appellant had a VA nasal medical examination in July 2002.  
The examiner noted medical history of chronic rhinitis, with 
interference.  There was no purulent discharge (mucoid 
rhinorrhea only).  The examiner noted that the September 2001 
CT scan had demonstrated normal sinuses.  Appellant was noted 
to have chronic allergic attacks and to exhibit bilateral 
maxillary pressure.  The examiner was unable to quantify the 
degree of blockage per nostril.  The examiner's impression 
was no sinusitis, per the CT scan of September 2001; instead, 
the examiner's diagnosis was chronic rhinitis.     

Appellant had a VA respiratory medical examination in January 
2004.  The examiner reviewed the C-file.  The examiner noted 
that appellant had a current productive cough with sputum, 
some rare hemoptysis, no anorexia, and no history of active 
tuberculosis.  Appellant was noted to have dyspnea on 
exertion of 2 blocks.  Appellant was noted to wheeze once 
every few days.  Appellant reported that he had bulbar polio 
in 1946, and had spent one day in an iron lung machine.  
Appellant reported that episodes of upper respiratory 
infections cause incapacitation requiring bed rest for 2-3 
days every 1-2 months, but that he had not been to the 
emergency room for respiratory complaints in years.  On 
examination, appellant had clear breath sounds bilaterally 
without wheezing or rales.  There was no cor pulmonale or 
restrictive disease.  The examiner noted that appellant's 
inability to walk more than two blocks was due not only to 
pulmonary problems, but also to his pacemaker.  PFT was noted 
to be uninterpretable. The examiner's opinion was that case 
would have to be rated on the basis of clinical merit, given 
appellant's failure to generate reliable flow/volume loops.

In an additional note dated March 2004, the VA examiner 
stated that the PFTs dated 1998 and March 1999 should be 
discarded as the results were extremely divergent and could 
not be reconciled.

Appellant's service representative submitted an Appellant's 
Brief in October 2004 stating that VA has not conducted a FEV 
test since March 1999; the Appellant's Brief argues that the 
medical data is accordingly outdated for rating and that the 
July 2002 and January 2004 VA medical examinations are 
defective without these data.


III.  Analysis

Disability ratings are determined by the diagnostic codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, while regulations require review of the 
entire recorded history by the adjudicator to ensure a more 
accurate evaluation, they do not give past medical reports 
precedence over the current medical findings; where an 
increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2003).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2003).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2003).  The 
statute implicitly contains the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate a claimant for the actual 
impairment of his earning capacity and would constitute 
"pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  
However, if a veteran has separate and distinct 
manifestations relating to the same injury, he should be 
compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

Disabilities of the respiratory system are rated under 38 
C.F.R. § 4.97 (2004).  
Sinusitis is a disease of the nose and throat (Diagnostic 
Codes 6502-6524) and bronchiectasis is a disease of the 
trachea and bronchi (Diagnostic Codes 6600-6604).  Since 
different pathologies are concerned, the Board will consider 
these ratings separately.  As noted these separate ratings 
have been assigned for many years.

Increased rating for bronchiectasis

Service connection is currently in effect for appellant's 
bronchiectasis under Diagnostic Code 6601 (bronchiectasis).  
The criteria for Diagnostic Code 6601are discussed below.  
The rating schedule also permits symptoms of bronchiectasis 
to be rated as a pulmonary impairment under the criteria of 
Diagnostic Code 6600 (chronic bronchitis).  However, rating 
under Diagnostic Code 6600 requires application of a 
claimant's FEV tests, and the medical record clearly shows 
that appellant is not capable of generating reliable FEV data 
due to polio-related muscular dysfunction.  The Board 
accordingly finds that rating under Diagnostic Code 6600 is 
not available in this case, and the criteria of Diagnostic 
Code 6601 apply.  

The criteria for bronchiectasis under Diagnostic Code 6601 
are as follows.  For a rating of 10 percent (appellant's 
current rating): intermittent productive cough with acute 
infection requiring a course of antibiotics at least once per 
year.  For a rating of 30 percent (the next higher rating): 
incapacitating episodes of infection of two to four weeks 
total duration per year, or daily productive cough with 
sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic 
usage more than twice per year.  For a rating of 60 percent: 
incapacitating episodes of infection of four to six weeks 
total duration per year, or near-constant findings of cough 
with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis and requiring antibiotic usage almost 
continuously.  For a rating of 100 percent disabling: 
incapacitating episodes of infection of at least six weeks 
total duration per year.  Note: an "incapacitating episode" 
is one that requires bed rest and treatment by a physician. 

Applying appellant's current symptoms to the schedular 
criteria above, the Board finds that appellant's current 
symptoms more closely approximate the current rating (10 
percent) than the next higher rating (30 percent).  Appellant 
informed the VA medical examiner in January 2004 that 
episodes of upper respiratory infections cause incapacitation 
requiring bed rest for 2-3 days every 1-2 months, but this 
does not approach the schedular criteria for a higher rating.  
Moreover, there was no indication that medical care was 
rendered during this time.  Also, appellant has occasionally 
purulent and occasionally blood-tinged sputum, but this 
condition is not daily and has not required prolonged 
antibiotic usage as defined by the rating schedule.   

The Board must comment on the assertions of the Appellant's 
Brief regarding the FEV data in the file.  The Appellant's 
Brief argues that appellant's condition cannot be rated under 
the schedule without FEV data, and that since the most recent 
FEV data on file is unreliable for rating purposes.  The 
Board disagrees with that position, and notes that the 
schedular criteria for bronchiectasis (Diagnostic Code 6601) 
do not rely on FEV data.  Medical evidence clearly states 
that appellant is unable to generate reliable FEV data, so 
the alternative means for rating the disability under 
Diagnostic Code 6600 is not available to appellant, but this 
does not compromise rating under Diagnostic Code 6601 as 
discussed above.   

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization or marked 
interference with employment to a degree beyond that presumed 
to be adequately compensated by the rating schedule.  
Extraschedular rating is accordingly not appropriate.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating.  For this reason, the doctrine of reasonable doubt is 
not for application and a rating at the higher rate is not 
warranted.

Increased rating for sinusitis 

Service connection is currently in effect for appellant's 
sinusitis under Diagnostic Code 6513 (sinusitis, maxillary, 
chronic).  The criteria for all types of sinusitis are 
defined under the General Rating Formula for Sinusitis, 
Diagnostic Codes 6510-6514, as noted below.  The Board has 
reviewed the diagnostic codes for diseases of the nose and 
throat and finds that "sinusitis" most accurately reflects 
appellant's diagnosed condition while also providing the 
outcome most favorable to appellant.

The criteria for the General Rating Formula for Sinusitis are 
as follows.  For a rating of 10 percent (appellant's current 
rating): one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  For a rating of 30 
percent (the next highest rating): three or more episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  For 
a rating of 50 percent (the highest rating under the 
schedule): following radical surgery with chronic 
osteomyelitis, or near-constant sinusitis characterized by 
headaches, pain and tenderness of affected sinuses, and 
purulent discharge or crusting after repeated surgeries.  
Note: an "incapacitating episode" of sinusitis means one 
that requires bed rest and treatment by a physician. 

Applying the criteria of the General Rating Formula for 
Sinusitis to appellant's current condition, the Board finds 
that appellant's condition more accurately reflects the 
criteria for a rating of 10 percent, his current level, than 
those of the next higher rating.  Appellant has not 
demonstrated the requisite number of incapacitating or non-
incapacitating episodes of sinusitis, characterized by 
headaches, pain, and purulent discharge or crusting, to 
satisfy the higher rating.  

The Board notes in fact that the most recent VA medical 
examination, that of July 2002, found no presence of 
sinusitis at all, but rather diagnosed the current condition 
as chronic rhinitis.  Allergic or vasomotor rhinitis 
(Diagnostic Code 6522) is entitled to a rating of 10 percent 
unless there are polyps, but there is no evidence of polyps 
in this case.  Bacterial rhinitis (Diagnostic Code 6523) is 
entitled to a rating of 10 percent unless there is a 
diagnosis of rhinoscleroma, which in this case there is not.  
There is no diagnosis of granulomatous rhinitis, so rating 
under Diagnostic Code 6524 is not available.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization or marked 
interference with employment to a degree beyond that presumed 
to be adequately compensated by the rating schedule.  
Extraschedular rating is accordingly not appropriate.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating.  For this reason, the doctrine of reasonable doubt is 
not for application and a rating at the higher rate is not 
warranted.


ORDER

Disability ratings in excess of 10 percent for bronchiectasis 
and sinusitis are denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



